—In an action to recover damages for personal injuries, the defendant Waldbaum, Inc., appeals from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated December 23,1998, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the defendant Waldbaum, Inc., and the action against the remaining defendant is severed.
The plaintiff was allegedly injured at the appellant’s store when she reached for a bottle of detergent on a “display”, the bottle fell to the ground causing its contents to spill, which in turn caused the plaintiff to slip and fall. Contrary to the conclusion reached by the Supreme Court, we find that there was no evidence that the subject display was defective. The appellant came forward with evidence that the subject display was not defective, and in response, the plaintiff failed to come forward with admissible evidence to the contrary. Furthermore, there was no evidence that any defect in the display was the cause of the bottle falling to the floor. Thus, the appellant was entitled to summary judgment (cf, Chin v Harp Mktg., 232 AD2d 601). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.